COXE, Circuit Judge.
The indictment contains four counts. The first count charges the defendant and one Carmela Quartucci with having, in the Borough of Brooklyn, on the 6th day of April, 1914, knowingly counterfeited and assisted in counterfeiting ten false, forged and counterfeited coins in resemblance of the silver coins cast at the United States mints and known as quarters, with intent to defraud divers persons whose names are unknown. The second count charges the defendant and Quartucci with having, at the same time and place, ■the said coins in their possession. The third count charges them with having, at the same time and place, counterfeited ten false, forged and counterfeit coins called dimes. The fourth count charges them with having the said counterfeit dimes in their possession.
The question of the defendant’s guilt was purely one of fact and the verdict of the jury is conclusive on this question. There can be no doubt that, upon the testimony, counterfeit coin was being made at No. 6511 Eleventh avenue, Brooklyn, at and prior to the time of the defendant’s arrest. The question is, did he know of and assist in the manufacture? It was shown that he-was frequently there using the rear door for entrance and exit. On April .6th, the day of the arrest, the officers shadowed the defendant and Qiiartucci, who was indicted with the defendant, pleaded guilty and was used as a witness for the United States. The testimony of the officers who entered the house' was to the effect that after Quartucci reached the house Riggio left and returned in about half an hour, using the rear entrance. Six secret service agents surrounded the house and two entered the rear door, finding Riggio and .Quartucci in the room. They found a gas stove with a ladle on the stove, molten lead and a burning gas jet under the ladle. They also found a board full of counterfeit dimes, 275 in all, two bags of metal and a mold for making quarters. There was also evidence that the defendant stated that he lived at No. 6511. The principal defense of the defendant was that he did not live at the premises in question at the time of the arrest and that prior to April 6th he had not been there for a month. He also testified that the premises were locked up at night during January, February and March, but he was unable to give any intelligent reason for having paid the gas bill for this period when confronted with the receipted bills. Besides these circumstances we have the direct testimony of one of the officers that when asked who lived there he answered that he did.
We deem it unnecessary to discuss the testimony further as we have *531no doubt whatever that it presented a question of fact which was properly submitted to the jury. If they believed the defendant it was their duty to acquit, but the circumstances pointed strongly to him as one who knew what was going on at No. 6511 and who participated in the making of the spurious coin found on the premises. In view of the many evidences of counterfeiting, the jury were fully justified in finding that the defendant must have known what was being done in the rear room.
The defendant relies upon the case of Hauger v. United States, 173 Fed. 54, 97 C. C. A. 372, hut we do not regard the law as there laid down applicable to the present situation. It would be in point if Quartucci, in the absence of the defendant, had confessed to one of the officers that Riggio and he had made the counterfeit coin in question and. the officer had sworn to his statement upon the trial.
The judgment is affirmed.